Citation Nr: 0727705	
Decision Date: 09/04/07    Archive Date: 09/14/07

DOCKET NO.  03-36 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a right arm 
disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from December 1975 to 
December 1979.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

A hearing was held in February 2006, in Waco, Texas, before 
Kathleen K. Gallagher, a Veterans Law Judge who was 
designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the 
determination in this case.

In October 2006, the Board remanded the matter for additional 
evidentiary development.  A review of the record shows that 
the RO has complied with all remand instructions.  Stegall v. 
West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  In a July 1994 rating decision, the RO denied the 
veteran's original claim of service connection for a right 
arm disability.  Although he was notified of the RO's 
decision and his appellate rights in a July 1994 letter, he 
did not perfect an appeal within the applicable time period.

2.  The veteran requested reopening of his claim of service 
connection for a right arm disability in February 1999.

3.  The evidence received since the last final rating 
decision denying service connection for a right arm 
disability in July 1994 is either duplicative or cumulative 
of evidence previously considered, does not bear directly and 
substantially upon the specific matter under consideration, 
and by itself or in connection with evidence previously 
assembled, is not so significant that it must be considered 
in order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The July 1994 rating decision denying service connection 
for a right arm disability is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2006).

2.  New and material has not been received to reopen the 
claim of entitlement to service connection for a right arm 
disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (as in effect prior to August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to Notify and Assist
Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to advise a claimant 
of the information and evidence not of record that is 
necessary to substantiate the claim.  See 38 U.S.C.A. § 5103 
(West 2002); 38 CFR § 3.159(b)(1) (2006).  As part of that 
notice, VA must inform the claimant of the information and 
evidence he is expected to provide, as well as the 
information and evidence VA will seek to obtain on his 
behalf.  In addition, VA must advise a claimant to provide 
any additional evidence in his possession that pertains to 
the claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2006).  

These notice requirements apply to all five elements of a 
service connection claim:  veteran status; existence of a 
disability; a connection between the veteran's service and 
the disability; degree of disability; and the effective date 
of the disability.  See Dingess/Hartman, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
is issued by the agency of original jurisdiction.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  In addition, in 
the context of a claim to reopen, VCAA notice must include an 
explanation of what constitutes new and material evidence to 
reopen the claim as determined by the evidence of record at 
the time of the previous final denial.  Kent v. Nicholson, 20 
Vet. App. 1 (2006).  

In this case, in a January 2007 letter, the RO notified the 
veteran of the information and evidence needed to 
substantiate and complete his claim to reopen, and of what 
part of that evidence he was to provide and what part VA 
would attempt to obtain for him.  The letter further advised 
the veteran to submit or identify any additional evidence in 
support of his claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b)(1) (2006); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  The RO's letter also included 
specific reference to the additional elements delineated in 
Dingess/Hartman, as well as specific information as to what 
constitutes new and material evidence to reopen his claim as 
determined by the evidence of record at the time of the 
previous final denial.

Although this VCAA notification letter was issued after the 
initial decision on the veteran's claim, the Board finds that 
no prejudice has resulted.  See Mayfield v. Nicholson, 20 
Vet. App. 537 (2006); Sanders v. Nicholson, No. 06-7001 (Fed. 
Cir. May 16, 2007).  After issuing the letter discussed 
above, the RO reconsidered the veteran's claim in full, as 
evidenced by the April 2007 Supplemental Statement of the 
Case.  See Overton v. Nicholson, 20 Vet. App. 427, 435 
(2006).  In addition, the Board notes that throughout the 
course of this appeal, the veteran has been represented by an 
accredited service organization, providing further him advice 
as to the evidence needed to substantiate his claim, 
including what is required of the veteran and VA in 
connection with this appeal.

For the reasons discussed above, the Board finds that VA has 
fulfilled its VCAA notification duties to the veteran to the 
extent necessary.  Again, neither the veteran nor his 
representative has argued otherwise.  



Duty to Assist

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2006).  

VA has a more limited duty to assist a claimant in 
applications to reopen a previously denied claim than it does 
regarding an original claim.  38 U.S.C.A. § 5103A(f).  Where 
a claimant puts VA on notice of the existence of a specific, 
particular piece of evidence that might constitute new and 
material evidence to reopen his claim, VA may assist him in 
obtaining that evidence if he provides enough information and 
evidence to enable VA to assist him.  See Graves v. Brown, 8 
Vet. App. 522, 525 (1996).  

In this case, the veteran has identified no specific evidence 
which might constitute new and material evidence to reopen 
his claim.  Given the facts of this case, the Board finds 
that VA has fulfilled its development and notification duties 
to the veteran.  A remand for additional notification or 
development would only result in unnecessarily delaying this 
matter with no benefit flowing to the veteran.  See Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  


Factual Background

The veteran's service medical records are negative for 
complaints or findings of an injury to the right arm.  At his 
September 1979 military separation medical examination, the 
veteran denied a history of a trick elbow, shoulder, or other 
bone or joint deformities.  On clinical evaluation, the 
veteran's upper extremities were normal.  

In April 1994, the veteran submitted an original application 
for VA compensation benefits, seeking service connection for 
residuals of a contusion of the right arm.  He indicated that 
he had injured his right arm in 1978, while on active duty.  

In support of the veteran's claim, the RO obtained private 
medical records showing that in August 1982, the veteran 
sought treatment for a painful right elbow, which he 
indicated had been present since playing ball the previous 
week.  He made no reference to an in-service injury.  X-ray 
examination of the elbow was negative.  The veteran was 
treated with ice to the arm and a sling.  

In a July 1994 rating decision, the RO denied service 
connection for a right arm disability, finding that the 
service medical records were negative for diagnoses or 
treatment for a right arm disability and that any current 
right arm disability was due to a post-service injury in 
1982.  Although the veteran was notified of this decision and 
his appellate rights in a July 1994 letter, he did not 
appeal.  

In February 1999, the veteran again claimed entitlement to 
service connection for a right arm disability.  He again 
stated that he had injured his right arm in 1978, while 
stationed at Ft. Meade.  

In reviewing the record on appeal, the Board notes that it 
appears that the RO temporarily misplaced the veteran's 
claims folder at some point after the July 1994 rating 
decision referenced above.  Thus, upon receipt of his 
February 1999 claim, the RO contacted the veteran and 
requested his assistance in rebuilding his claims file.  The 
veteran responded that he had been treated in 1978 for a 
right arm injury at Fort Meade.  The RO thereafter contacted 
the National Personnel Records Center and Fort Meade, but was 
advised by all facilities that no records pertaining to the 
veteran were on file.  

The RO did obtain VA clinical records pertaining to the 
veteran, dated from May 1998 to October 2001.  These records 
show that the veteran was treated for numerous conditions, 
including hepatitis C, renal insufficiency, obesity, 
hypertension, and gout.  In June 1999, he complained of 
swelling in the right elbow.  Fluid was aspirated from the 
elbow and the examiner concluded that the veteran's condition 
was suggestive of a benign effusion, likely due to gouty 
arthritis versus trauma.  In November 1999, the veteran 
sought treatment for numbness in the upper extremities, right 
greater than left.  He indicated that his symptoms had been 
present on and off since 1982.  In December 1999, the veteran 
presented with multiple bilateral upper extremity complaints.  
It was noted that the provisional diagnoses were tendonitis, 
carpal tunnel syndrome, and bursitis.  In September 2000, the 
veteran was diagnosed as having cervical disc disease with 
neuropathy of the upper extremities.  

In a November 2001 rating decision, the RO denied again 
service connection for a right arm condition.  In its 
decision, the RO noted that the veteran's original claims 
folder, which contained his service medical records, was 
still missing and that attempts to obtain additional service 
medical records were unsuccessful.  The RO noted that if the 
claims folder was located, the decision would be reconsidered 
and would be effective as of the date of the veteran's 
February 1999 claim.  

Thereafter, the RO apparently located the veteran's claims 
folder, including his service medical records.  In addition, 
the RO received duplicate private medical records showing 
that in August 1982, the veteran sought treatment for a 
painful right elbow, which he indicated had been present 
since playing ball the previous week.  

In January 2003, the RO reconsidered the veteran's claim.  
The RO determined that absent evidence of an in-service 
injury, the claim of service connection for residuals of a 
right arm injury remained denied.  

In February 2006, the veteran testified at a Board hearing 
before the undersigned Veterans Law Judge.  He indicated that 
in 1978, he injured his right arm while playing baseball.  He 
explained that he had been running to catch a fly ball when 
he fell over a wooden gate, injuring his right arm.  He 
indicated that he went to the hospital, where he was examined 
by a Korean doctor who advised him that his "shoulder blade 
as far as my neck was jammed into, jammed into it so I'm 
going to have pressure on the disc back there."  See 
Transcript at page 3.  The veteran testified that he was 
advised by the military physician that there was nothing that 
could be done for his injury.  The veteran indicated that his 
arm periodically swelled and became numb and painful after 
his in-service injury.  He indicated that he again sought 
treatment in 1982 after he reinjured it in a softball game.  


Applicable Law

Service connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In addition, service connection for certain diseases, 
including arthritis, may be also be established on a 
presumptive basis by showing that such a disease manifested 
itself to a degree of 10 percent or more within one year from 
the date of separation from service.  38 U.S.C.A. § 1112; 38 
C.F.R. §§ 3.307(a)(3), 3.309(a).  In such cases, the disease 
is presumed under the law to have had its onset in service 
even though there is no evidence of such disease during the 
period of service.  38 C.F.R. § 3.307(a).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert, 
1 Vet. App. 49, 54.

New and Material Evidence

In general, decisions of the RO that are not appealed in the 
prescribed time period are final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104, 20.1103 (2006).  Pursuant to 38 
U.S.C.A. § 5108, a finally disallowed claim may be reopened 
when new and material evidence is presented or secured with 
respect to that claim.

For claims such as this one, received before August 29, 2001, 
new and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially on the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in combination with other evidence, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

To reopen a previously disallowed claim, new and material 
evidence must be presented or secured since the last final 
disallowance of the claim on any basis, including on the 
basis that there was no new and material evidence to reopen 
the claim since a prior final disallowance.  See Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).  For purposes of 
reopening a claim, the credibility of newly submitted 
evidence is generally presumed.  See Justus v. Principi, 3 
Vet. App. 510, 513 (1992) (in determining whether evidence is 
new and material, "credibility" of newly presented evidence 
is to be presumed unless evidence is inherently incredible or 
beyond competence of witness).


Analysis

As set forth above, in a July 1994 rating decision, the RO 
denied service connection for a right arm disability on the 
basis that such disability was not present during service, 
nor did the evidence show that the veteran's current right 
arm disability was related to service.  Because the veteran 
did not appeal the July 1994 rating decision denying service 
connection for a right arm disability, it is final and not 
subject to revision on the same factual basis.  38 U.S.C.A. § 
7105(c); 38 C.F.R. § 20.1103 (2006).  

The veteran, however, seeks to reopen his claim.  As set 
forth above, given the procedural history of this case, the 
veteran's claim to reopen has been pending since February 
1999.  

Despite the finality of a prior adverse decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is furnished with respect to the claim 
which has been disallowed.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2006).

As noted, "new and material evidence" means evidence not 
previously submitted to agency decision makers which bears 
directly and substantially on the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in combination with other evidence, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

Thus, the Board has reviewed the record, with particular 
attention to the additional evidence received since the final 
July 1994 rating decision denying service connection for a 
right arm disability.  After reviewing the record, the Board 
finds that the additional evidence received is not new and 
material within the meaning of 38 C.F.R. § 3.156.

The additional medical evidence received includes VA clinical 
records showing treatment for swelling in the right elbow, 
likely secondary to gouty arthritis versus trauma, as well as 
upper extremity complaints, including neuropathy secondary to 
cervical disc disease.  However, none of this medical 
evidence contains any indication that the veteran's current 
right arm disability was incurred during service.  Thus, this 
additional VA medical evidence does not relate to an 
unestablished fact necessary to substantiate the claim.  
Therefore, it is not material.  See Cox v. Brown, 5 Vet. App. 
95 (1993) (holding that records showing treatment years after 
service which do not link the post-service disorder to 
service are not considered new and material evidence).

The additional medical evidence received also includes 
private medical records showing that the veteran received 
treatment in August 1982 for a painful right elbow.  However, 
such records were previously considered by the RO at the time 
of the July 1994 decision denying service connection for a 
right arm disability.  Evidence which is merely duplicative 
of evidence already in the record cannot be considered 
"new" for purposes of reopening a claim. 38 C.F.R. § 
3.156(a).  Thus, the additional private medical evidence is 
not new and material.

With respect to the veteran's hearing testimony to the effect 
that he injured his right arm in service and that his current 
right arm disability is related to that in-service injury, 
the Board notes that such contentions are cumulative of 
contentions previously considered by the RO in its prior 
decision July 1994 rating decision.  Moreover, as a lay 
person, the veteran lacks the competency to provide evidence 
that requires specialized knowledge, skill, experience, 
training or education, such as a medical opinion on 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992). Indeed, in Moray v. Brown, 5 Vet. App. 211 (1993), it 
was noted that lay persons are not competent to offer medical 
opinions or diagnoses, and that such evidence does not 
provide a basis on which to reopen a claim of service 
connection.

In summary, the Board finds that new and material evidence 
has not been received to reopen the claim of service 
connection for a right arm disability.  None of the 
additional probative evidence received contains any 
indication that the veteran's current right arm disability is 
causally related to his service, or any incident therein.  As 
a result, the additional evidence received does not bear 
directly and substantially upon the specific matter under 
consideration, and by itself or in connection with evidence 
previously assembled, is not so significant that it must be 
considered in order to fairly decide the merits of the claim.  
The Board therefore concludes that the additional evidence 
received since the last final rating decision in July 1994 is 
not new and material evidence within the meaning of 38 C.F.R. 
§ 3.156, and it does not provide a basis for reopening.


ORDER

New and material evidence having not been received, the 
application to reopen the claim of service connection for a 
right arm disability is denied.




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


